Citation Nr: 1719047	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for flat feet. 

2. Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a psychiatric condition, to include PTSD. 

4. Entitlement to service connection for right and left foot bunions, to include as secondary to flat feet.

5. Entitlement to service connection for sleep apnea.





REPRESENTATION

Appellant represented by:	Cheryl P. King, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  During this hearing, the Veteran, with his representative, withdrew his service connection claim for gout.  

The issue of service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The October 2007 rating decision denying service connection for flat feet and a psychiatric disorder is final. 

2. Evidence has not been received since the October 2007 rating decision that suggests the Veteran's flat feet disorder was aggravated in service. 

3. Evidence has been received since the October 2007 rating decision that suggests the Veteran's psychiatric disorder is related to service.

4. The Veteran's bunions did not start in service and are otherwise unrelated to his shoes and duties in service. 

5. The Veteran's sleep apnea did not start in service and is otherwise unrelated to service.


CONCLUSIONS OF LAW

1. The October 2007 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The criteria to reopen the claim for service connection for flat feet have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria to reopen the claim for service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection for bilateral bunions have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations (38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.310) were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.

Reopening Service Connection for Flat Feet

Prior to his April 2010 flat feet claim, the Veteran filed a claim for service connection for his flatfeet disorder in July 2007.  The claim was denied in an October 2007 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the October 2007 rating decision, the evidence before the RO consisted of the Veteran's service treatment records, a December 2004 VA examination, a July 2007 lay statement, and VA medical records through October 2007.  

The Veteran's pes planus was noted on his service entrance examination in October 1973.  A medical note from that day indicated the Veteran had full range of motion, no tenderness, no symptoms with sports, and was able to run without issues.  The impression was pes planus not disabling.  In February 1974, the Veteran acknowledged that his last physical was October 10, 1973 and attested that he had no physical defects or conditions that would preclude performance of Airborne duty.  A medical note from July 2, 1974 stated "flat feet" and "Rx: arch supports."  On July 12, 1974, the Veteran wrote that he was in "good health" on his separation report of medical history and indicated that he did not have a history of foot trouble.  Notably, the Veteran addressed treatment for nose/throat issues and venereal disease in service, but did not note any foot issues.  His separation evaluation revealed normal results for his feet, and the Veteran wrote that he was in "excellent health" on his separation examination.  Although there were treatment records for other conditions in service, the Veteran did not seek any treatment for his flat feet disorder. 

The Veteran was afforded a VA medical examination in December 2004.  After review of the Veteran's service treatment records, the examiner noted that the Veteran had "bilateral flat feet" at entrance that were asymptomatic and nontender, with full range of motion, and he used arch supports with good effect.   A physical examination revealed bilateral foot pain, weakness, stiffness, swelling, and lack of endurance.  He was diagnosed with pes planus that existed prior to service, hallux rigidus, and bunions. 

In July 2007, the Veteran contended that he was diagnosed with a flat foot condition while on active duty and he was treated in service for foot pain.  The Veteran's VA medical records from that period show treatment for pes planus, hallux rigidus, and bunions, but the records do not address whether the Veteran's pes planus was aggravated in service.  

Since that time, more VA medical records have been associated with the file.  Although this is new evidence, the medical records do not show that the Veteran's condition worsened in service.  The Veteran's Social Security Administration (SSA) records were associated with the record after the October 2007 rating decision, but do not address whether the Veteran's pes planus was aggravated in service.  

The Veteran and his family members submitted lay statements in support of his claim in March 2012 and December 2013.  The Veteran wrote that he wore uncomfortable combat boots that hurt his flat feet.  His sister, son, and girlfriend wrote that his foot conditions were caused by wearing combat boots and jumps in service.  In the November 2016 Board hearing, the Veterans Law Judge specifically asked the Veteran whether any physician indicated that his flat feet condition was caused or aggravated by service.  The Veteran stated that no physician has related it to service, but he believed his feet have been bothering him since service.  He also could not remember whether he was treated in service for his feet and when he received his arch support inserts.  

The Board finds that new and material evidence has not been received to reopen the claim.  No medical evidence received since October 2007 indicates that the Veteran's pes planus was worsened in service.  Indeed, the Veteran testified that no physician has related his pes planus to service and he does not remember being treated in service for his pes planus.  While the Board considered the lay statements that the Veteran's boots and in-service duties hurt his feet, these statements are not new and material.  Even presuming the credibility of the lay statements, they are not competent evidence, since none of those individuals purports to be a medical professional  Consequently, the Board finds that the additional evidence is not sufficient to reopen the Veteran's claim of service connection for flat feet.  

The Veteran's representative argues that he is entitled to a new examination because the December 2004 VA examiner did not render an opinion on aggravation.  As the Veteran has not submitted new and material evidence sufficient to reopen his claim, the Board does not need to address the adequacy of the December 2004 examination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Reopening Service Connection for a Psychiatric Disorder

Prior to his January 2011 psychiatric claim, the Veteran filed a claim for service connection for a psychiatric disorder in July 2007.  The claim was denied in an October 2007 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the October 2007 rating decision, the evidence before the RO consisted of the Veteran's service treatment records, a December 2004 VA examination, a July 2007 lay statement, and VA and private medical records through October 2007.  The evidence did not show a nexus between the Veteran's service and his mental health diagnoses.  

In February 2017, the Veteran submitted a PTSD Disability Benefits Questionnaire in which a private licensed social worker diagnosed the Veteran with PTSD and dysthymic disorder related to in-service incidents.  As this evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is sufficient to reopen the claim of service connection for an acquired psychiatric disorder.  The claim is granted to this extent only.  A remand is necessary to obtain additional evidence.

Service Connection for Bunions

The Veteran contends that his current bunion disorder is related to his duties performed and the boots he wore in service.  Alternatively, he has argued that it is secondary to his flat feet disorder.  As the Veteran's flat feet claim has not been reopened, the secondary service connection claim must be denied.  The Board will proceed with the Veteran's direct service connection claim.

The Veteran's service records, which appear to be complete, are associated with the record.  Although there were treatment records for other conditions in service, the Veteran did not seek any treatment for bunions in service.  The facts as to asymptomatic pes planus at entrance and in-service treatment are discussed above.  Again, the Veteran denied any foot trouble on his separation report of medical history and the examination revealed normal results for his feet.  

VA medical records show treatment for bunions beginning in April 2004 when the Veteran presented to VA with complaints of bilateral foot pain.  He was diagnosed with bunions and referred for a podiatrist consultation for removal and special shoes.  

The Veteran was afforded a VA medical examination in December 2004.  The examiner noted that x-rays from April 2004 showed mild left hallux valgus and severe arthritis in his feet.  The Veteran reported that a bunionectomy was recommended but he refused the surgery.  The examiner noted that the Veteran's flat feet preexisted service, but did not address the etiology of the Veteran's bunions as the Veteran had not yet filed a claim for service connection. 

In consideration of the evidence, the Board finds that the Veteran's bunions are not related to service.  There was no treatment for or complaints of bunions in service.  Indeed, the Veteran indicated he was in "good health" and did not report any history of foot trouble at separation.  The Veteran's medical records show that he was not diagnosed with bunions until April 2004, almost 30 years after separation from service.   Moreover, while the Veteran filed service connection claims for a psychiatric disorder in October 1986 and flat feet in June 2004, he did not file service connection for his bunions until March 2012.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran has demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding his claim for bunions, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative that the Veteran did not experience the alleged symptomatology at this time.  Accordingly, there is no competent and credible evidence that indicates the Veteran had bunions or related symptoms until 2004, approximately 30 years after separation from service.  

The Board considered the Veteran's and his family's lay statements that his foot issues are related to service.  The Board finds that these statements are not probative evidence, however, due to the length of time between separation from service and manifestation of symptoms.  Moreover, as laypeople, the Veteran and his family are not competent to relate his bunions to his service, particularly in light of the extensive passage of time.  

After consideration of all of the evidence, the Board finds that the Veteran's bunions disorder is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea was caused by being woken up by loud noises in basic training.  He testified that he has not slept well since service.

The Veteran's service records, which appear to be complete, are associated with the record.  Although there were treatment records for other conditions in service, the Veteran did not seek any treatment for snoring or sleep issues in service.  The Veteran did not indicate that he did not have a history of frequent trouble sleeping at separation.  His separation evaluation was normal, and the Veteran wrote that he was in "excellent health" on his separation examination.  

The Veteran was afforded a VA examination in March 1987 for his psychiatric disorder claim.  At that examination, he complained of difficulty sleeping, decreased energy, depression, hearing voices, headaches, and a decreased appetite and libido.  Based on his symptoms, the examiner diagnosed the Veteran with major depression with psychotic features. 

VA medical records show complaints of poor sleep back to February 2004.  The Veteran complained that he could not sleep due to racing thoughts and his roommate who snored.   At a December 2004 VA examination, he reported a chronic history of sleep disturbance.  In June 2010, the Veteran complained of feeling tired and snoring, and reported that apnea had been observed.  He was assessed with possible sleep apnea and referred for a sleep study.  The Veteran underwent a sleep study in December 2010, at which time he was diagnosed with sleep apnea.  

In consideration of the evidence, the Board finds that the Veteran is not entitled to service connection for sleep apnea.   The Veteran' service records show no record of sleep issues, daytime somnolence, snoring, or apneas in service.  Indeed, the Veteran contended he was in excellent health at separation.  While the Veteran claims that his sleep apnea stems from being woken up by loud noises in service, as a layperson, he is not competent to relate his diagnosis of sleep apnea to events that occurred thirty years prior.  Importantly, there is no competent evidence that supports the Veteran's contentions that his sleep apnea is related to being woken up by loud noises in service.

The Board acknowledges that the record shows complaints of sleep issues as early as the 1980s.  These complaints, however, were made in the context of treatment for the Veteran's psychiatric disorders and did not include symptoms that were specific to sleep apnea.  Importantly, during treatment, the Veteran related his trouble sleeping to psychiatric symptoms, such as racing thoughts.  The Veteran did not make complaints specific to sleep apnea until June 2010.  Notably, despite regular psychiatric treatment and complaints of chronic sleep impairment, the Veteran's medical providers did not suggest a sleep study until June 2010 when he complained of snoring and apneas.  
In sum, the Veteran's statements are the only evidence that suggests his sleep apnea is related to service, which the Board has determined are not competent and are therefore accorded no probative value.  Due to the lack of competent evidence supporting the Veteran's claim, the lack of sleep apnea symptoms in service, and the delayed manifestation of sleep apnea, the Board finds that the Veteran's sleep apnea is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in November 2011.  VA's duty to assist was satisfied as the claims file contains the Veteran's service records, supporting lay statements, SSA records, and VA medical records.  Examinations afforded to the Veteran were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  Moreover, the Veteran testified at a hearing before the Board that satisfied the duties outlined in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

Finally, the Veteran waived AOJ consideration of new evidence received after the most recent Supplemental Statement of the Case; accordingly, all due process considerations have been met. 


ORDER

The claim to reopen entitlement to service connection for flat feet is denied. 

The claim to reopen entitlement to service connection for an acquired psychiatric disorder is granted.

Service connection for bunions is denied.

Service connection for sleep apnea is denied. 


REMAND

The Veteran contends that his current mental health diagnoses are related to several incidents in service, including witnessing his fellow service members get injured during parachute training and witnessing his drill sergeant in bed with a fellow service member.  In June 1974, the Veteran underwent a social work evaluation after going AWOL.  The Veteran described an unstable family environment growing up and later medical records show that the Veteran was sexually abused by a family member when he was a child.  In this 1974 evaluation, there was no evidence of psychosis, neurosis, or other disorder that required psychiatric treatment, but it was noted that the Veteran had an immature personality with some inadequate features.  The Veteran was later discharged due to unsuitability.  In February 2017, the Veteran underwent a mental health examination by a private licensed clinical social worker and was diagnosed with PTSD and dysthymic disorder related to his in-service incidents.  

First, while the private social worker diagnosed the Veteran with PTSD related to in-service stressors, the Veteran's personnel records do not verify the claimed stressors.  On remand, an attempt should be made to obtain unit records that verify the Veteran's claims. 

Second, the Veteran should be afforded a VA examination to assess whether he has PTSD related to his claimed in-service stressors, or whether he has another mental disorder that began in or is otherwise related to service. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran claims that while attending jump school at Fort Benning, over half his class had broken arms, legs, ankles, or necks due to injuries from jumps.  Attempt to obtain records that corroborate the Veteran's claimed in-service stressor, by requesting records for the 42nd Co., 4th Student Battalion (Airborne), Fort Benning, for March and April 1974.  Document all attempts made and, if no records are obtained, a formal finding should be associated with the record.   

2. Associate outstanding VA medical records with the claims file, including records from Daytona Beach VA Outpatient Center since October 2012. 

3. Only after associating, or attempting to associate, the above records with the file, schedule the Veteran for a mental health examination, to include a PTSD evaluation, with a VA psychologist or psychiatrist.  

The examiner should be advised whether the Veteran's in-service stressors have been verified and the claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

After a complete review of the claims file, including any records obtained that support the Veteran's claimed stressors, the examiner should provide answers to the following: 

a. Does the Veteran have a diagnosis of PTSD? 

b. If the Veteran has a diagnosis of PTSD, is it as likely as not (50 percent probability or better) related to his in-service stressors?  In rendering this opinion, if records are not obtained that verify the Veteran's claimed stressor of witnessing large numbers of injured service members during jump school, the examiner should assume only that the Veteran's claim that he had a fear of jumping during jump school is credible, as it would be consistent with his MOS.  Please see 2017 DBQ.

c. Does the Veteran have any non-PTSD mental health disorders?  If so, for any mental disorder that is diagnosed, opine whether that mental disorder is as likely as not (50 percent probability or better) related to service.  

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completion of the above, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


